Citation Nr: 9901459	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-07 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from April 1969 to December 
1970.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In an unrelated matter, the Board observes that in October 
1996 the veteran filed a claim for service connection for a 
skin disorder and a central nervous system disorder, as 
residuals of exposure to Agent Orange.  He was requested by 
the RO in January 1997 to furnish evidence in conjunction 
with the claims.  However, May 1997 the veteran was informed 
by letter that because the evidence requested had not been 
received, the claim for service connection for acne/rash 
and problems with your central nervous due to herbicide 
exposure is denied.  No appeal was taken from that denial.  
However, it appears that the January 1997 letter requesting 
evidence was returned for lack of a sufficient and valid 
address and subsequent correspondence in September 1996 
(prior to the May 1997 denial letter) indicates that the 
veteran had a new and different address.

Accordingly, this matter is referred to the RO for 
appropriate action, which should include providing the 
veteran with another opportunity to develop his Agent Orange 
claim without adverse procedural consequences such as 
assigning finality to the May 1997 denial.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations and precedent 
opinions of the United States Court of Veterans Appeals (the 
Court), that additional development of the evidentiary record 
is necessary.

The Board observes that the veteran participated in a VA 
educational assistance program (Chapter 32).  The outside 
cover of the claims folder indicates that a counseling folder 
exists and is located at the RO in Montgomery, Alabama.  
However, this folder was not associated with the record on 
appeal.  Appellate review of the evidence in this folder is 
necessary for the proper adjudication of the veterans claim 
seeking increased compensation benefits based on 
unemployability.

In view of the above, the Board finds that additional medical 
development to evaluate the veterans sole-service-connected 
disability, post traumatic stress disorder (PTSD), rated 70 
percent disabling, would prove useful in this case, and is 
consistent with VAs duty to assist.  In this particular 
case, review of the evidence discloses that the veteran was 
last examined by VA for compensation purposes in January 
1998.  At that time, he was diagnosed with PTSD and given a 
Global Assessment of Functioning (GAF) score of 70.  The 
veteran essentially argues that his PTSD is totally disabling 
(100 percent).  In view of the fact that the January 1998 VA 
examination did not have benefit of the examiners 
findings/opinions regarding employability or a social and 
industrial survey to corroborate any findings regarding the 
veterans inability to work due to his PTSD, the Board 
concludes that a new VA examination should be conducted to 
ensure compliance with the law, applicable VA regulations and 
relevant precedent decisions of the Court.  See e.g. Massey 
v. Brown, 7 Vet. App. 204 (1994); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of the claimants disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination)).  The new 
examination ordered by this remand is to be conducted 
following completion of a social and industrial survey.

Finally, the Board finds that consideration of an 
extraschedular evaluation for the veterans PTSD pursuant to 
38 C.F.R. § 3.321(b)(1) (1998) is reasonably raised by the 
record.  Consequently, the Board will request the RO to 
consider the application of that section pursuant to this 
remand.  See VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996) 
(remand, rather than referral, is proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veterans educational assistance 
folders, including the counseling folder, 
should be obtained, and legible copies of 
these folders or the files themselves 
should be associated with the claims 
folder.

2.  A social and industrial survey should 
be conducted by the RO.  Family members, 
former coworkers and supervisors, members 
of the community and the veteran should 
be interviewed.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the PTSD on the veterans 
ability to secure or follow a 
substantially gainful occupation.

3.  After completion of the social and 
industrial survey, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The veterans 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the veterans PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV.  Also, an opinion addressing the 
relative degree of industrial impairment 
resulting from his PTSD is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the veterans service-connected PTSD, 
bearing in mind the findings of the 
social/industrial assessment and his 
entire social-medical history.  The 
report of the examination and the 
social/industrial assessment should be 
thereafter associated with the claims 
folder.

The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Following completion of the above, 
the RO should readjudicate the claim on 
appeal with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  Further, 
consideration of an extraschedular 
evaluation for his PTSD under 38 C.F.R. 
§ 3.321(b)(1) (1998) should be addressed 
on readjudication as well.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
